UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MATTHEW GRACE and PINK PISTOLS,

Plaintiffs,

v. Civil Case No. 15-2234 (RJL)
DISTRICT OF COLUMBIA and CATHY
LANIER, in her official capacity as

Chief of Police for the Metropolitan Police
Department, ‘ _

FILED
001172017

C|erk, U.S. District & Bankruptcy

Irt_ Cuurts for the Distr|ct 01 Co|umb|a

MEM.ORANDUM OPINION
(October l z , 2017)

Defendants.

The District of` Columba has long sought to limit the carrying and possessing of
firearms in our City. The most recent restriction sought to confine the issuance of`
concealed carry licenses to persons With a special need for self-defense_i.e, those
individuals Who, in the judgment of` the District’s police force, have a “good reason” f`or
carrying a handgun on his or her person. See D.C. Code § 22-4506(a)-(b). On May 17,
2016, I found that the District’s “good reason” requirement likely placed an
unconstitutional burden on the individual right, enshrined in the Second Amendment, to
carry firearms for self-defense both in and outside the home. See Grace v. District of
Columbia, 187 F. Supp. 3d 124, 152 (D.D.C. 2016). Accordingly, I entered an Order
preliminarily enjoining the District from denying concealed carry licenses to applicants

Who met all eligibility requirements other than the good reason requirement The

District, not surprisingly, appealed. The case Was set for argument together With an
appeal from Wrenn v. District of Columbia, 167 F. Supp. 3d 86 (D.D.C. 2016), another
case in this District involving the constitutionality of the good reason requirement

On July 25, 2017, a panel of our Circuit Court issued an opinion holding that
“[t]he District’s good-reason law is necessarily a total ban on exercises of th[e]
constitutional right” of law-abiding citizens in the District “to carry firearms for personal
self-defense beyond the home, subject to longstanding restrictions.” Wrenn v. District of
Columbz`a, 864 F.3d 650, 667 (D.C. Cir. 2017). Concluding that further development of
the record Was unnecessary and that remanding the cases for that purpose “Would be
Wasting judicial resources,” id., the panel instead “remand[ed] With instructions to enter
permanent injunctions against enforcement of the District’s good-reason laW.” Id. at 668;
see also id. at 655-56 (describing the “ensemble of Code provisions and police
regulations” that comprise “the ‘good-reason’ law”). Tvvo months later, our Circuit Court
denied petitions lodged by the District (and supported by its amici) seeking rehearing en
banc; indeed, no member of the Court of Appeals requested a vote. See Per Curiam
Order, Nos. l6-7025 & l6-7()67 (D.C. Cir. Sept. 28, 2017) (en banc). Following our
Circuit’s denial of rehearing en banc, the District, curiously, announced that it Would not
petition the Supreme Court for a Writ of certiorari even though our Circuit’s ruling
resulted in a circuit split nationwide On October 6, 2017, our Circuit issued its mandate,

returning jurisdiction to this Court.

Acco_rdingly, consistent with our Circuit’s instructions, the District of Columbia is
hereby permanently enjoined from denying concealed carry licenses to applicants who
meet all eligibility requirements other than the good reason requirement established and
further defined in D.C. Code §§ 22-4506(a)-(b) and 7-2509.11(1)(A)-(B) and D.C. Mun.
Regs. tit. 24, §§ 2332.l(g), 2333.1, 2333.2, 2333.3, 2333.4, and 2334.1. An Order

consistent with this decision accompanies this Memorandum Opinion.

\

l .
RICHARMEON

United States District Judge